DETAILED ACTION
Status of Claims
This communication is in response to the application’s response filed on September 28, 2021.
Claims 1-3, 5-15, 17-19, and 21-23 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-15, 17-19, and 21-23 filed on September 28, 2021 are entered and allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 recites “A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: retrieving a plurality of public cryptographic keys associated with a plurality of entities; accessing a blockchain comprising a plurality of cryptographically signed audit records transmitted by a plurality of devices associated with the plurality of entities; generating decrypted audit records by decrypting the plurality of cryptographically signed audit records in the blockchain using the plurality of public cryptographic keys, wherein the decrypted audit records comprise evaluations submitted by the plurality of entities for evaluating a plurality of websites; identifying a portion of the decrypted audit records that is directed to a first website from the plurality of websites; determining, from the plurality of entities, a set of entities that has contributed to the portion of the decrypted audit records; discarding, for each entity in the set of entities, a portion of previous audit records that have been contributed by the entity based on one or more previous evaluations of websites different from the first website; determining, for each entity in the set of entities, a reputation score based on a value representing a total number of audit records in the portion of the previous audit records that have been discarded; assigning, to each audit record in the portion of the decrypted audit records, a corresponding weight based on the reputation score determined for the entity corresponding to the audit record; determining a degree of consistency within the portion of the decrypted audit records; modifying the portion of the decrypted audit records based at least in part on the degree of consistency and the weights assigned to the portion of the decrypted audit records by discarding at least one audit record from the portion of the decrypted audit records that has a weight below a threshold and/or deviates from other audit records in the portion of the decrypted audit records by more than a threshold amount; determining a consensus content evaluation of the first website based on the modified portion of the decrypted audit records, wherein the consensus content evaluation represents an attribute of the first website; storing the consensus content evaluation in the blockchain; performing an action to a transaction account with a service provider used to conduct business via the first website based on the consensus content evaluation; determining, from the plurality of entities, a first group of entities that contributed to the portion of the decrypted audit records directed to the first web site; storing incentives for the first group of entities in the blockchain; and transmitting, to each entity in the first group of entities, an indication that auditing data from that entity was used in determining the consensus content evaluation.”
Website content classification, consensus content evaluation, and acceptable use policy (AUP) are well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. It is also well known that audit records can be made secure and identifiable using private and public cryptographic signature keys and the encrypted audit records can be shared using blockchain.
US Patent Application Publication No. 2020/0311790 (“Keren”) discloses the system, device, and method of protected electronic commerce and electronic financial transactions. Keren teaches accessing a blockchain comprising a plurality of cryptographically signed audit records transmitted by a plurality of devices associated with the plurality of entities, generating decrypted audit records by decrypting the plurality of cryptographically signed audit records using the plurality of public cryptographic keys, accessing auditing data directed to a plurality of websites from the plurality of audit records, identifying a portion of the auditing data that is directed to a first website from the plurality of website, determining, from the plurality of entities, a set of entities that has contributed to the portion of the auditing data, determining, for each entity in the set of entities, a reputation score based on previous audit record contributions by the entity, assigning, to each audit record in the portion of the auditing data, a corresponding weight based on the reputation score determined for the entity corresponding to the audit record, determining a degree of consistency within the portion of the auditing data, modifying the portion of the auditing data based at least in part on the degree of consistency and the weights assigned to the audit records in the portion of the auditing data by discarding at least one audit record from the portion of the auditing data that has a weight below a threshold and/or deviates from other audit records in the portion of the auditing data by more than a threshold amount, determining a consensus content evaluation of the first website based on the modified portion of the auditing data, and determining, from the plurality of entities, a first group of entities that contributed to the portion of the auditing data directed to the first website.
US Patent Application Publication No. 2018/0150865 (“Arora”) discloses the method and system for authentication of coupons via blockchain. Arora teaches retrieving a plurality of public cryptographic keys associated with the plurality of entities, causing the consensus content evaluation to be stored in a blockchain, and performing an action to a transaction account with a service provider used to conduct business via the first website based on the consensus content evaluation.
US Patent Application Publication No. 2009/0144164 (“Wane”) discloses the system and method for distribution, redemption and processing of electronic coupons. Wane teaches causing incentives for the first group of entities to be stored.
US Patent Application Publication No. 2019/0043095 (“Grimaud”) discloses the generating structured classification data of a website. Grimaud teaches transmitting, to each entity in the first group of entities, an indication that auditing data from that entity was used in determining the consensus content evaluation. 
The cited references, alone or in combination, do not teach the specific combinations of the system as recited in the claims.
The other independent claims 10 and 17 are significantly similar to claim 1. As such, claims 10 and 17 are also allowed. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685